                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Eric Hughes,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00063-RJC-DCK
                                      )
                 vs.                  )
                                      )
                                      )
     Charlotte Mecklenburg Police     )
           Department, et al          )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 19, 2021 Order.

                                               August 19, 2021




      Case 3:20-cv-00063-RJC-DCK Document 20 Filed 08/19/21 Page 1 of 1
